Title: To George Washington from Brigadier General James Mitchell Varnum, 5 May 1778
From: Varnum, James Mitchell
To: Washington, George


                    
                        Sir
                        Camp at Valley Forge 5th May, 1778.
                    
                    Perhaps the Subject upon which I am addressing your Excellency is too extensive for the Comprehension of my Rank, and too intricate to be discussed by an American Soldier: But, as my Motives can originate only from an inviolable Attachment to the good of the Country, and a sacred Regard to your Reputation, I persuade myself the Attempt will not be displeasing.
                    The Imperfection of human Wisdom, and Inadequacy of human Prudence are such, that the best constituted Armies are frequently in a Situation to be ruined by inferior Numbers. It is therefore an essential part of the sublime Character to conceal his real Situation; It is the constant View of his Antagonist to unfold his Heart, and anticipate his Intentions. How important then must it be to a great General to obtain a Knowledge of the Strength of his Opponent’s Army? How many Instances must be recent in your Excellency’s Breast wherein such a Knowledge would have plunged America into irretrievable Distress? Permit me therefore to observe that the Returns of an Army should be known only, in an ordinary Way, to the Commander in Chief, and his Adjutant General. I am the more confident in this Sentiment, as it is predicated upon the Example of all great Captains, and has been particularly embraced by your Excellency. Men are sociable, communicative Beings, & their Thoughts flow from one to another as imperceptibly as the gentle Glidings of a placid Stream, And whoever enjoins a Secret upon another, is unfit to be entrusted with one himself.
                    I have observed for some Time since the progressive Encroachments of a newfangled power, which, if not checked, may prove destructive to this Army. I mean the Office of Inspector. It was created with a View of forming the Troops upon one System of Discipline and Tacticks. The Event has fully justified the Establishment: But when that Office begins to divest others of every power, & leave them in Possession of Names only, it becomes highly necessary to stand upon our Guard. I shall not, at this Time, mention the particular Instances which have justly alarmed every feeling Officer, as I am fond of thinking that Baron Stuband’s Intentions are founded in Honor and Integrity; But being too much prejudiced against the American Officers from an Ignorance of their Abilities, he may have extended his Authority farther than he otherwise would. I shall content myself with disclosing a Circumstance which happened yesterday; And, which I must confess, filled me with Horror; The Brigade Inspector, by the Baron’s Order, called upon the different Adjutants of the Army for Returns of the Men  fit for Duty. Two Circumstances induce me to abhor the Measure, as totally repugnant to every military Idea. In the first place, a Number of nonimportant Officers are made acquainted with the Strength of your Army. A Number of the Returns I saw myself in the Hands of the Baron’s Aids; & there is not an Inspector, or Gentleman in his Family but may know them. Consequently the Enemy may obtain the greatest Advantage. To explain this matter, I must beg Liberty to observe, That in all Services Bribery is prevalent. Amidst a Variety of Officers from different Countries it will ever succeed; And I challenge the World to produce a more favorable Opportunity to an Enemy’s Wishes than the present.
                    A great military Writer observes “That Aid de Camps to the Commander in Chief being commonly possessed of important Secrets are the fittest persons in an Army to be tampered with.” His Conclusion is striking, “Aid de Camps should never be made Confidents but upon the most urgent Occasions”: And, it may fairly be subjoined, much less those of infinitely less Consequence. In the second place; If Adjutants are to act independent of their Colonel’s Orders, they are not accountable to them. All Commands should pass thro the proper Channels; And, I must insist, that if Orders are to be ex[e]cuted in a Corps without the Knowledge of the Commanding Officer, he becomes useless, & Subordination, the Soul of Discipline, is at an End. The Absurdities arising from this kind of Government are too glaring to be concealed. If the Baron, by his Aids, & Inspectors, can manage my Brigade without my Orders, his power is directly in Opposition to your Excellency’s, and there are two commanders in Chief at the same Time. In Aid of this pernicious Plan, I observe the Sub Inspectors are appointed Adjutant Ge[ne]rals upon the March. What is the Consequence? The Returns of the Army concenter in the same point, and the Baron, & his Family will be made acquainted with what every Major General in your Army ought to be ignorant of.
                    I am sensible that great Politeness and Respect are due to the foreign Officers; But our Complaisance should never subjugate our Reason. We have too much at Stake to be filched out of our Understanding by mere Words. I know it is said we are Jealous, and envious: Heaven can Witness to the sincerity of my Heart, that I never could discover, in many of them, Qualities worthy Emulation; And, sure I am, the World will laugh at us, when they view the List of Appointments and Promotions in their favor. Some of them are undoubted great men; but that which gives them Preferrence, they are, most of them, Strangers to, I mean Experience.
                    I hope the Contents of this Letter will be known to your Excellency only, as I wish to avoid too great a Share of ill will. I have the Honor of  being, With the most profound Respect, your Excellency’s most obedient & most humble Servant
                    
                        J.M. Varnum.
                    
                